Citation Nr: 1504233	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-31 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, granted service connection and assigned an initial rating for bilateral hearing loss, effective from July 2, 2010.

The Veteran provided testimony in March 2013 at a video conference hearing conducted by the undersigned Veterans Law Judge.  A transcript of the testimony has been associated with the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently afforded a VA audiological examination in September 2010.  At the March 2013 hearing he testified that his hearing loss had worsened since that examination he obtained hearing aids.  He further testified that his hearing loss had an adverse effect on his occupation as a certified pharmacy technician, to the point he quit his job because he was unable to distinguish between sound-alike drugs.  

A June 2011 VA treatment record noted the Veteran had a significant communication disorder due to hearing loss.  He was subsequently issued hearing aids.  The September 2010 VA examiner characterized the effect of the Veteran's hearing loss on his occupation as "significant" with the impact described as "hearing difficulty."  The Veteran testified to significant problems with speech discrimination.  

Generally, disability ratings for hearing loss are derived from a mechanical process; but for exceptional cases, VA has authorized the assignment of extraschedular ratings.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 3.321(b)(1) (2014).  Unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted; thus VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet.App. 447 (2007).

Given the Veteran's assertion that his disability has worsened and his testimony as to the effects on his occupation, a new examination is needed.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Martinak, 21 Vet.App. at 447.  

The most recent VA outpatient treatment records on file are dated in June 2012.  See Virtual VA.  As the Veteran claims to be in receipt of current VA treatment for his hearing loss, an attempt to associate any and all treatment records dated from June 2012 should be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the claims file all VA medical treatment records dating from June 2012 to the present. 

2.  After completion of the foregoing, schedule the Veteran for a VA audio examination to ascertain the severity and manifestations of his service-connected bilateral hearing loss.  The claims file and copies of all pertinent records must be made available to the VA examiner, and the examiner should review the file in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner must also discuss the effect of the Veteran's bilateral hearing loss disability on his occupational functioning and daily activities.  

3.  Thereafter, following the completion of any other indicated development, and after review of any additional evidence, the AOJ should readjudicate the appealed issue in light of all the evidence of record, to include consideration of whether referral for an extraschedular rating is warranted.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental SOC (SSOC) and  afforded an applicable time to respond thereto.

The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time. No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




